Citation Nr: 0327502	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, a co-worker, and a friend.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1977, and from February 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Honolulu, Hawaii, which denied the 
benefit sought on appeal.  

In December 2002, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the claims file.  At that hearing, the 
veteran provided testimony on claims for service connection 
for disabilities of the knees, the back, the cervical spine, 
and a head injury.  The Board notes that claims for service 
connection for the knees, head, and back were denied by the 
RO in an April 2000 rating decision, and the veteran did not 
perfect an appeal as to those claims.  To the extent that the 
veteran currently wishes to pursue those four claims, they 
were not prepared for appellate review, and are referred back 
to the RO for appropriate action.  


REMAND

This appeal arises out of the veteran's claim that he 
currently has PTSD as the result of an assault that he 
incurred during active duty.  Specifically, he maintains that 
one night while he was sleeping, he was attacked by two men 
who repeatedly hit him over the head with an iron.  Upon a 
preliminary review of the evidence in the veteran's claims 
file, the Board finds that further development of this case 
is needed prior to proceeding with appellate review.  

Initially, the Board notes that during the pendency of this 
appeal, on November 9, 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  The VCAA 
also codified VA's duty to assist in 38 U.S.C.A. § 5103A, and 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found, in 
part, at 38 C.F.R. § 3.159.  

In the present case, in March 2001, the RO sent the veteran a 
letter informing him of the VCAA, and explaining VA's duty to 
assist him obtain evidence for his claim.  The letter 
informed the veteran of what the evidence must show to 
establish entitlement to service connection, including what 
type of evidence was needed from him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO requested 
that the veteran send in any additional information or 
evidence to them by the end of a 60-day period from the date 
of that letter.

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit or court) issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, prior to the expiration of the one-
year time period set forth in 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit found that the statute is clearly intended to 
provide claimants with one year to submit the requested 
evidence, and that the thirty-day time limitation contained 
in 38 C.F.R. § 3.159(b)(1) was an unreasonable exercise of 
VA's discretion.  The court stated that "the challenged 
regulation's misleading characterization of the law may lead 
unsuspecting claimants to believe that they must provide the 
requested information or evidence within thirty days, even 
though 38 U.S.C.A. § 5103(b)(1) unequivocally provides a 
claimant one year to submit evidence."

In light of the PVA decision, the Board finds that the VCAA 
notice provided in this case was defective, and the RO must 
take appropriate steps to comply with the Federal Circuit's 
decision.  

In addition to the foregoing, the Board finds that additional 
evidence is needed in this appeal.  Specifically, at the 
December 2002 hearing, the veteran testified that he had been 
receiving treatment at the Honolulu Vet Center since 1997.  
However, the only treatment records in the claims file from 
the Vet Center are dated from September 1998 to July 1999.  
As such, the RO should request copies of any Honolulu Vet 
Center records from January 1997 to September 1998, as well 
as from July 1999 to the present.  

Moreover, the veteran claims entitlement to service 
connection for PTSD based on a personal assault.  He 
submitted a service medical record dated in March 1980, which 
notes that he was brought in by the military police with 
complaints of a possible assault.  That record reflects 
injuries that were consistent with his December 2002 
testimony.  The assessment was possible assault victim, with 
lacerations, abrasions, and contusions. 

Despite the March 1980 record, the Board finds that 
additional information would be helpful to adjudicate this 
claim.  Initially, it does not appear that the claims file 
contains a complete set of the veteran's service medical 
records.  Although the file contains a few service medical 
records that were submitted by the veteran, as well as some 
service performance evaluations, a complete set of service 
medical records and service personnel records appears to be 
missing.  As such, the RO should request a complete copy of 
the service medical records and service personnel records.  
Additionally, since the record indicates that the veteran was 
brought into the medical clinic by the military police, it 
would be helpful to obtain a copy of the military police 
report, if any.  Significantly, in his VA Form 9, the veteran 
requested that the RO obtain documents from the NAS Miramar 
Military Security Department Police Blotter for March 17, 
1980, and the NAS Miramar Quarterdeck Log for March 17, 1980.  
It does not appear that the RO attempted to request these 
documents.

Finally, the RO should contact the veteran and request that 
he provide statements from anyone who witnessed the alleged 
assault, or had knowledge of the assault.  

After the RO obtains all the foregoing evidence, or 
determines that it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile, the RO should schedule the veteran for a VA 
PTSD examination, to ascertain whether he currently has PTSD, 
based solely on his claimed stressor, i.e. the alleged in-
service assault.  

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following:

1.  The RO should review the record and 
ensure that all notification and 
development actions are completed as 
required by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2002), 
and the Federal Circuit's decision in 
Paralyzed Veterans of America. v. 
Principi, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The RO 
should also conduct any additional 
development of this case that is deemed 
necessary, including but not limited to 
the following.

2.  As part of the duty to assist, the RO 
should request copies of any treatment 
records for the veteran from the Honolulu 
Vet Center dated from January 1997 to 
September 1998, as well as from July 1999 
to the present, and associate any such 
records with the claims file.  

3.  The RO should also request a complete 
set of the veteran's service medical 
records, as well as his service personnel 
records.  A specific request should be 
made for any military police 
records/reports generated in connection 
with the March 1980 alleged assault.  

4.  As requested by the veteran, the RO 
should attempt to obtain documents from 
the NAS Miramar Military Security 
Department Police Blotter for March 17, 
1980, and the NAS Miramar Quarterdeck Log 
for March 17, 1980.  

5.  The RO should contact the veteran and 
request that he provide statements from 
anyone who witnessed the alleged assault, 
or had knowledge of the assault around 
the time of the incident.

6.  After all the foregoing actions are 
completed, or it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile, the RO should schedule 
the veteran for a VA examination for 
mental disorders to ascertain whether the 
veteran has a current diagnosis of PTSD, 
which is based solely on his claimed 
personal assault in service.  The RO 
should provide the examiner with a 
summary of the assault incident, and the 
examiner must be instructed that only 
that event may be considered for the 
purpose of determining whether exposure 
to an in-service stressor resulted in any 
current PTSD symptoms.  The examiner 
should determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the in-service assault.  This claims file 
is to be made available to the examiner 
for review in conjunction with the 
examination.  A complete rationale should 
be provided for all findings and 
conclusions.  

6.  After all required notification and 
development has been completed, the RO 
should again review the issue of 
entitlement to service connection for 
PTSD, on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




